Exhibit 10.2

RENEWAL, ADVANCE AND CONSOLIDATION COMMERCIAL

TERM PROMISSORY NOTE

This Note renews, supersedes and consolidates in its entirety that certain
Renewal Commercial Term Promissory Note dated effective April 23, 2011, in the
original principal amount of $5,000,000.00, having a current principal balance
of $3,000,000.00, and that certain advance loan of even date herewith in the
amount of $2,000,000.00.

 

$5,000,000.00

   Dated: March 30, 2012

 

 

Borrower’s Promise to Pay

For value received, the undersigned, ODYSSEY MARINE EXPLORATION, INC., a Nevada
corporation, authorized to do business in the State of Florida (the “Borrower”)
promises to pay to the order of FIFTH THIRD BANK, an Ohio banking corporation
(the “Lender”), the principal sum of FIVE MILLION DOLLARS ($5,000,000.00),
together with interest on the principal balance remaining unpaid from time to
time at the rates set forth below.

1.        Term. The term of this Note is from the date of this Note through
July 11, 2013 (the “Maturity Date”).

2.        Interest. The Interest Rate shall be a variable rate at 500 basis
points (5.00%) above the One-Month “LIBOR-Index Rate”, and shall be adjusted
every month on each Interest Rate Determination Date with all such interest rate
terms defined as set forth in “ADDENDUM A” attached hereto and made a part
hereof. Interest will be calculated on the basis of a 360-day year for actual
number of days lapsed during the calculation period.

3.        Payments. Payments of accrued interest only, shall be payable monthly
commencing April 23, 2012, and continuing on the same day of each month
thereafter on the principal outstanding from time to time until the loan
Maturity Date, at which time the outstanding indebtedness, whether principal,
accrued interest or otherwise, shall be due and payable in full. If any payment
on this Note becomes due and payable on a Saturday, Sunday or legal holiday
under the laws of the State of Florida, the maturity thereof shall be extended
to the next succeeding business day and interest thereon shall be payable at
contract rate of interest during such extension.

All payments shall be made at: 201 E. Kennedy Boulevard, Suite 1800, Tampa,
Florida 33602, or at such other place as may be designated in writing by the
Lender.

4.         Interest Rate Swap. At the mutual agreement of Borrower and Lender,
Borrower may enter into one or more interest rate hedge agreements, interest
rate swap agreements, interest rate caps or collars, or similar agreements with
Lender, or an affiliate of Lender, in order to fix the interest payable
hereunder.

 

Initials:                      



--------------------------------------------------------------------------------

5.        Borrower’s Right to Prepay. This Note may be prepaid at any time
without penalty.

6.        Interest Limitation. Interest payable under this Note or any other
payment which would be considered as interest or other charge for the use or
loan of money shall never exceed the highest contract rate allowed by law
applicable to this loan to be charged by Lender. If the interest or other
charges collected or to be collected in connection with this loan exceed the
permitted limits, then: (A) any such interest or loan charge shall be reduced by
the amount necessary to reduce the charge to the permitted limit; and (B) any
sums already collected from Borrower which exceeded permitted limits will be
refunded. The Lender may choose to make this refund by reducing the principal
owed under this Note or by making a direct payment to Borrower. If a refund
reduces principal, the reduction will be treated as a partial prepayment.

7.        Borrower’s Failure To Pay As Required.

(A)     Late Charge for Overdue Payments. If the Lender has not received the
full amount of any monthly payment by the end of ten (10) calendar days after it
is due, Borrower will pay a late charge to the Lender equal to 5% of the overdue
payment of principal and/ or interest. The payment or collection of any such
late charge shall not constitute a waiver of any other right or remedy available
to the Lender.

(B)     Default. If Borrower fails to pay the full amount of each monthly
payment by the end of the ten (10) calendar days after it is due, Borrower will
be in default, and upon such default by Borrower, Lender may declare the entire
principal and interest then remaining unpaid to be immediately due and payable
without further notice or demand, and the entire unpaid principal balance shall
bear interest at the “Default Interest Rate”. The “Default Interest Rate” shall
be five percent (5%) per annum above the contract interest rate set forth above,
but not exceeding 18% per annum.

(C)     Acceleration. If Borrower is in default after expiration of any
applicable cure periods, the Lender may require Borrower to pay immediately the
full amount of principal which has not been paid and all the interest that
Borrower owes on that amount without further notice.

(D)     No Waiver By Lender. Even if, at a time when Borrower is in default, the
Lender does not require Borrower to pay immediately in full as described above,
the Lender will still have the right to do so if Borrower is in default at a
later time.

(E)     Payment of Lender’s Costs and Expenses. If the Lender has required
Borrower to pay immediately in full as described above, the Lender will have the
right to be paid back by Borrower for all of its costs and expenses in enforcing
this Note to the extent not prohibited by applicable law. Those expenses
include, for example, reasonable attorneys’ fees whether suit be brought or not,
and including such fees and costs in any appellate, bankruptcy or post judgment
proceedings.

8.        Attorneys’ Fees. All parties liable for the payment of this Note agree
to pay the Lender reasonable attorneys’ fees and costs, whether or not an action
is brought, for the

 

Initials:                      

 

2



--------------------------------------------------------------------------------

services of counsel employed after maturity or default to collect this Note or
any principal or interest due hereunder, or to protect the security, if any, or
enforce the performance of any other agreement contained in this Note or in any
instrument of security executed in connection with this loan, including costs
and attorneys’ fees on any garnishment action, or for any appeal, or in any
proceedings under the federal Bankruptcy Code or in any post-judgment
proceedings.

9.          Allocation of Payments. Payments shall be applied by Lender first to
any late fees or other expenses of Lender hereunder, then to accrued interest
and finally to principal.

10.        Giving of Notice. Unless applicable law requires a different method,
any notice that must be given to Borrower under this Note will be given by
mailing it by first class mail or by delivering it to Borrower at 5215 West
Laurel Street, Tampa, Florida 33607, or at a different address if Borrower gives
the Lender prior written notice of a different address.

Any notice that must be given to the Lender under this Note will be given by
mailing it by first class mail to the Lender at the address stated in Section 3
above or at a different address if Borrower is given a notice of that different
address.

11.        Set Off. The Borrower shall have no right of set off against the
Lender under this Note or under any instruments securing this Note or executed
in connection with the loan evidenced hereby. The Lender, however, shall have
the right, immediately and without further action by it, to set off against this
Note all money owed by the Lender in any capacity to Borrower, whether or not
due.

12.        Obligations of Persons Under This Note. If more than one person signs
this Note, each person is fully and personally obligated to keep all of the
promises made in this Note, including the promise to pay the full amount owed.
Any person who is a guarantor, surety, or endorser of this Note is obligated to
do these things. Any person who takes over these obligations, including the
obligations of a guarantor, surety, or endorser of this Note, is also obligated
to keep all of the promises made in this Note. The Lender may enforce its rights
under this Note against each person individually or against all obligators
together. This means that any one of them may be required to pay all of the
amounts owed under this Note. Notwithstanding the above, the “person” executing
this Note as an officer of the Borrower, is not personally liable on this Note
obligation.

13.        Waivers and Consents. Borrower and any other person who has
obligations under this Note waive diligence presentment, protest and demand and
also notice of dishonor and non-payment of this Note.

14.        This Note Secured by Security Instruments. In addition to the
protections given to the Lender under this Note, a Loan and Security Agreement
protects the Lender from possible losses which might result if Borrower does not
keep the promises made in this Note. That Loan and Security Agreement describes
how and under what conditions Borrower may be required to make immediate payment
in full or in part of the amounts owed under this Note.

 

Initials:                      

 

3



--------------------------------------------------------------------------------

15.        Litigation. Any litigation between the parties brought in connection
with this Note or concerning the subject matter hereof prior to closing of the
Loan shall only be brought in Hillsborough County, Florida. In any such
litigation, the prevailing party shall be entitled to an award of its reasonable
attorneys’ fees and costs. The Borrower and any guarantors further knowingly,
voluntarily and intentionally, waive any right to trial by jury in respect of
any litigation arising out of, under, or in connection with this Note, or the
loan.

16.        Business Purpose Loan. The Borrower acknowledges that the proceeds of
the loan are to be used for business or commercial purposes only, and not for
personal, family or household purposes.

17.        WAIVER OF JURY TRIAL. BORROWER AND LENDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY
IN RESPECT TO ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS NOTE AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE LENDER TO MAKE THIS LOAN AND EXTENSIONS OF CREDIT TO
BORROWER.

 

   

“BORROWER”

       

ODYSSEY MARINE EXPLORATION, INC.,

a Nevada corporation

       

By:             /s/  Michael Holmes                

     

Michael Holmes,

     

as its Chief Financial Officer

            (CORPORATE SEAL)

Documentary stamps in the amount required by Florida law for the Note renewed
herein have been paid and stamps have been notated on the Original Note attached
hereto.

ATTACHMENT:

Addendum A to Note—LIBOR Index Rate

 

 

4



--------------------------------------------------------------------------------

Addendum A to Note

LIBOR Index Rate

SECTION 1

Definitions. As used in this Addendum, the following terms shall have the
meanings set forth below:

“Bank” shall mean Fifth Third Bank and its successors and assigns.

“Borrower” shall collectively and individually refer to the maker of the
attached promissory note (“Note”). The terms of this Addendum are hereby
incorporated into the Note and in the event of any conflict between the terms of
the Note and the terms of this Addendum, the terms of this Addendum shall
control.

“Business Day” shall mean, with respect to Interest Periods applicable to the
LIBOR Rate, a day on which Bank is open for business and on which dealings in
U.S. dollar deposits are carried on in the London Inter-Bank Market.

“Interest Period” shall mean a period of one (1) month, provided that (i) the
initial Interest Period may be less than one month, depending on the initial
funding date and (ii) no Interest Period shall extend beyond the maturity date
of the Note.

“Interest Rate Determination Date” shall mean the date the Note is initially
funded and the first Business Day of each calendar month thereafter.

“LIBOR Rate” shall mean that rate per annum effective on any Interest Rate
Determination Date which is equal to the quotient of:

(i) the rate per annum equal to the offered rate for deposits in U.S. dollars
for a one (1) month period, which rate appears on that page of Bloomberg
reporting service, or such similar service as determined by Bank, that displays
British Bankers’ Association interest settlement rates for deposits in U.S.
Dollars, as of 11:00 A.M. (London, England time) two (2) Business Days prior to
the Interest Rate Determination Date; provided, that if no such offered rate
appears on such page, the rate used for such Interest Period will be the per
annum rate of interest determined by Bank to be the rate at which U.S. dollar
deposits for the Interest Period, are offered to Bank in the London Inter-Bank
Market as of 11:00 A.M. (London, England time), on the day which is two
(2) Business Days prior to the Interest Rate Determination Date, divided by

(ii) a percentage equal to 1.00 minus the maximum reserve percentages (including
any emergency, supplemental, special or other marginal reserves) expressed as a
decimal (rounded upward to the next 1/100th of 1%) in effect on any day to which
Bank is subject with respect to any LIBOR loan pursuant to regulations issued by
the Board of Governors of the Federal Reserve System with respect to
eurocurrency funding (currently referred to as “eurocurrency liabilities” under
Regulation D). This percentage will be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Prime Rate” shall mean the publicly announced prime lending rate of Bank from
time to time in effect, which rate may not be the lowest or best lending rate
made available by Bank or, if the Note is governed by Subtitle 10 of Title 12 of
the Commercial Law Article of the Annotated Code of Maryland, “Prime Rate” shall
mean the Wall Street Journal Prime Rate, which is the Prime Rate published in
the “Money Rates” section of the Wall Street Journal from time to time.

 

Initials:                      

 

5



--------------------------------------------------------------------------------

SECTION 2

Interest. The Borrower shall pay interest upon the unpaid principal balance of
the Note at the LIBOR Rate plus the margin provided in the Note (which principal
balance shall not include the Letter of Credit Obligations until such Letter of
Credit Obligations are drawn upon and honored by Bank, and remain unreimbursed
by Borrower). Interest shall be due and payable as provided in the Note and
shall be calculated on the basis of a 360 day year and the actual number of days
elapsed. The interest rate shall remain fixed during each month based upon the
interest rate established pursuant to this Addendum on the applicable Interest
Rate Determination Date.

SECTION 3

Additional Costs. In the event that any applicable law or regulation or the
interpretation or administration thereof by any governmental authority charged
with the interpretation or administration thereof (whether or not having the
force of law) (i) shall change the basis of taxation of payments to Bank of any
amounts payable by the Borrower hereunder (other than taxes imposed on the
overall net income of Bank) or (ii) shall impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by Bank, or (iii) shall impose any
other condition with respect to the Note, and the result of any of the foregoing
is to increase the cost to Bank of making or maintaining the Note or to reduce
any amount receivable by Bank hereunder, and Bank determines that such increased
costs or reduction in amount receivable was attributable to the LIBOR Rate basis
used to establish the interest rate hereunder, then the Borrower shall from time
to time, upon demand by Bank, pay to Bank additional amounts sufficient to
compensate Bank for such increased costs (the “Additional Costs”“). A detailed
statement as to the amount of such Additional Costs, prepared in good faith and
submitted to the Borrower by Bank, shall be conclusive and binding in the
absence of manifest error.

SECTION 4

Unavailability Of Dollar Deposits. If Bank determines in its sole discretion at
any time (the “Determination Date”) that it can no longer make, fund or maintain
LIBOR based loans for any reason, including without limitation illegality, or
the LIBOR Rate cannot be ascertained or does not accurately reflect Bank’s cost
of funds, or Bank would be subject to Additional Costs that cannot be recovered
from the Borrower, then Bank will notify the Borrower and thereafter will have
no obligation to make, fund or maintain LIBOR based loans. Upon such
Determination Date the Note will be converted to a variable rate loan based upon
the Prime Rate. Thereafter the interest rate on the Note shall adjust
simultaneously with any fluctuation in the Prime Rate.

 

   

ODYSSEY MARINE EXPLORATION, INC.,

a Nevada corporation

           

By:

         

Michael Holmes, as its Chief Financial Officer

            (CORPORATE SEAL)

 

 

6